internal_revenue_service number release date index number -------------------- -------------------------------------- ------------------------------------------------------ in re ---------------------------- -------------------------- --------------------------------------------------- ------------------------------------ department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl br1 - plr-154231-03 date date ty ------- ---------------------- ----------- ---------------------------- this is in response to a letter dated date requesting a ruling that a’s legend a -------------------------------------------- country b date c dear -------------- loss of permanent resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitles a or b of the code the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination the information submitted for consideration is substantially as set forth below a is a citizen of country b a became a permanent resident_of_the_united_states when her husband came to the united_states for employment reasons a has returned to country b with her husband where she is subject_to tax on her worldwide income a relinquished her green card on date c on the date of a's expatriation her net_worth exceeded the applicable_amount set forth in sec_877 citizenship an individual who expatriates within the 10-year period immediately preceding the close of the taxable_year will be taxed under sec_877 and the sec_877 generally provides that a person who loses his or her u s plr-154231-03 special rules of sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 thresholds will not be presumed to have a principal purpose of tax_avoidance if that person is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 a c former long-term_resident whose net_worth or average tax_liability exceeds the applicable thresholds will not be presumed to have a principal purpose of tax_avoidance if that former resident is described within certain categories and submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes under notice_98_34 1998_2_cb_29 modifying notice_97_19 1997_1_cb_394 a a former citizen whose net_worth or average tax_liability exceeds these a is eligible to request a ruling pursuant to notice_98_34 because she is a notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes resident fully liable to income_tax in country b the country in which her spouse was born a submitted all of the information required by notice_97_19 as modified by notice_98_34 we conclude based solely on the facts submitted and the representations made that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 accordingly a will not be presumed under sec_877 as having had as one of her principal purposes for expatriating the avoidance of u s taxes we further conclude that a will not be treated under sec_877 as having had as one of her principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly establishes the lack of a principal purpose to avoid taxes under subtitle a or b of the code concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s u s tax_liability except as expressly provided herein no opinion is expressed or implied a copy of this letter must be attached to a’s u s income_tax return for the year in plr-154231-03 for taxable periods prior to her expatriation or for taxable periods after her expatriation under sections of the code other than sec_877 sec_2107 and sec_2501 which a obtained the ruling whether or not a is otherwise required to file a return the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this sincerely w ed williams senior technical reviewer office of office of the associate chief_counsel intl
